Exhibit 99.1 F & M Bank Corp.News and Financials F & M BANK CORP. ANNOUNCES RECORD EARNINGS AND DIVIDEND PAYMENT CONTACT: Neil Hayslett, EVP/Chief Administrative Officer 540-896-8941 or NHayslett@FMBankVA.com TIMBERVILLE, VA—January 25, 2016—F & M Bank Corp. (OTCQB: FMBM), parent company of Farmers & Merchants Bank, announces its financial results for the full year and fourth quarter ended December 31, 2015, as well as its recently declared fourth quarter dividend. Selected highlights for the year include: ● Net income of $8.4 million ● Net interest margin of 4.39% ● Charge-offs decreased to $243 thousand, the lowest level since 2006 ● Non-Performing Assets Ratio decreased to 1.30%, the lowest level since 2008 ● Loan held for investment increased $25.9 million Dean Withers, President and CEO, commented “We are extremely pleased to announce record earnings for the second year in a row. Our fourth quarter earnings increased 37% to $2.181 million and full year earnings increased 45% to $8.417 million. The significant increase can be attributed to our very strong net interest margin, growth in earning assets and a reduction in the provision for loan losses.” Withers stated, “Loan demand slowed compared to 2014, however full year growth in loans held for investment still totaled $25.9 million. Additional loan growth could have been achieved, however we were very disciplined in our approach and did not chase lower rate/longer term deals that were available in the market. We believe now that the Federal Reserve has begun to tighten monetary policy that our strategy will benefit our net interest margin well into the future” Withers continued, “Non-performing loans continue to decrease, both nominally and as a percentage of loans held for investment. Due to this trend we significantly decreased our funding of the provision for loan losses to $300 thousand vs. $2.25 million in 2014. We have now completed three consecutive quarters without funding the provision, however, with the significant reduction in charge-offs still maintain a very healthy allowance for loan losses of 1.61% of loans held for investment.” Withers concluded, “On January 21, 2016, our Board of Directors declared a fourth quarter dividend of $0.19 per share. Based on our most recent trade price of $22.50 per share, this dividend constitutes a 3.38% yield on an annualized basis. The dividend will be paid on February 18, 2015, to shareholders of record as of February 4, 2015.” Highlights of our financial performance are included below. F & M Bank Corp. is an independent, locally-owned, community bank holding company, offering a full range of financial services, through its subsidiary, Farmers & Merchants Bank’s nine banking offices in Rockingham, Shenandoah and Page Counties, Virginia. The Bank also provides additional services through two loan production offices located in Penn Laird, VA and Fishersville, VA and through its subsidiary, VBS Mortgage located in Harrisonburg, VA.Additional information may be found by contacting us on the internet at www.fmbankva.com or by calling (540)896-8941. This press release may contain “forward-looking statements” as defined by federal securities laws, which may involve significant risks and uncertainties. These statements address issues that involve risks, uncertainties, estimates and assumptions made by management, and actual results could differ materially from the results contemplated by these forward-looking statements. Factors that could have a material adverse effect on our operations and future prospects include, but are not limited to, changes in: interest rates, general economic conditions, legislative and regulatory policies, and a variety of other matters. Other risk factors are detailed from time to time in our Securities and Exchange Commission filings. Readers should consider these risks and uncertainties in evaluating forward-looking statements and should not place undue reliance on such statements. We undertake no obligation to update these statements following the date of this press release. F&M Bank Corp. Key Statistics Q4 YTD Q4 YTD Net Income (000's) $ Net Income available to Common $ Earnings per common share $ Return on Average Assets % Return On Average Equity % Dividend Payout Ratio % Net Interest Margin (1) % Yield on Average Earning Assets % Yield on Average Interest Bearing Liabilities % Net Interest Spread % Provision for Loan Losses (000's) $
